John R. Reizian, Esquire Vice President and Associate General Counsel The Lincoln National Life Insurance Company Hartford, CT 06103 Telephone:(860) 466-1539 Facsimile:(860) 466-2550 John.Reizian@LFG.com September 24, 2013 U. S. Securities and Exchange Commission Division of Investment Management Office of Insurance Products, Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-4644 Re: Lincoln Life Flexible Premium Variable Life Account M The Lincoln National Life Insurance Company File Nos. 811-08557; CIK No.: 0001048607 Initial Registration Statement on Form N-6 Lincoln VULone2014 Dear Sir or Madam: As Vice President and Associate General Counsel of The Lincoln National Life Insurance Company (“Company”), I am familiar with the actions of the Board of Directors of the Company establishing the Account and its method of operation and authorizing the filing of a Registration Statement under the Securities Act of 1933 (and amendments thereto) for the securities to be issued by the Account and the Investment Company Act of 1940 for the Account itself. In the course of preparing this opinion, I have reviewed the Certificate of Incorporation and the By-Laws of the Company, the Board actions with respect to the Account, and such other matters as I deemed necessary or appropriate.Based on such review, I am of the opinion that the variable life insurance policies (and interests therein) which are the subject of the Registration Statement under the Securities Act of 1933, as amended, for the Account will, when issued, be legally issued and will represent binding obligations of the Company, the depositor for the Account. I further consent to the use of this opinion as an Exhibit to this Initial Registration Statement and to the reference to me under the heading “Experts” in said Registration Statement, as amended. Very truly yours, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
